OSHKOSH CORPORATION
(a Wisconsin corporation)

2009 Incentive Stock and Awards Plan
Stock Appreciation Rights Award

«Name»
«Street»
«City»
«Country»

Oshkosh Corporation (the “Company”) and you hereby agree as follows:

You have been granted Stock Appreciation Rights relating to shares of Common
Stock of the Company under the Oshkosh Corporation 2009 Incentive Stock and
Awards Plan (the “Plan”) with the following terms and conditions:

Grant Date:  


Number of Shares: «Number»


Grant Price per Share: $


Expiration Date:   Three years, unless terminated earlier as described in the
Plan.

Vesting Schedule:   Vests in full on the third anniversary of Grant Date.

                Your Stock Appreciation Rights will become fully vested if you
terminate employment as a result of death or Disability. You will forfeit Stock
Appreciation Rights when you terminate employment for any other reason.

Settlement: As soon as practicable following the third anniversary of the Grant
Date or, if earlier, the date on which your Stock Appreciation Rights become
fully vested upon termination of employment as a result of death or Disability
(the “Settlement Date”), the compensation (if any) payable with respect to the
Stock Appreciation Rights that are vested will be valued and paid in cash in
your local currency using the spot rate on the Settlement Date, less applicable
tax withholding. The value of the Stock Appreciation Rights that are vested will
be equal to the product obtained by multiplying (1) the number of Shares
underlying the Stock Appreciation Rights that are vested, and (2) the amount by
which the Fair Market Value of a Share on the Settlement Date exceeds the Grant
Price Per Share identified above. If the Fair Market Value of a Share on the
Settlement Date is less than or equal to the Grant Price Per Share identified
above, then no amount is payable with respect to the Stock Appreciation Rights.
Following the Settlement Date, the Stock Appreciation Rights (whether or not
resulting in a payment) will be cancelled. The Stock Appreciation Rights do not
include the right to receive dividends or other distributions declared and paid
on the Shares underlying the Stock Appreciation Rights.

                This Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Stock Appreciation
Rights and definitions of capitalized terms used and not defined in this Award
Agreement can be found in the Plan, a copy of which is attached hereto. This
Award is not related to any grant to you of an Option, and you acknowledge that
you are not receiving an Option.

--------------------------------------------------------------------------------

                IN WITNESS WHEREOF, the Company has caused this Award Agreement
to be duly executed, and you have executed this Award Agreement, all as of the
day and year first above written.

  OSHKOSH CORPORATION


 
By: ___________________________




  Accepted:


 
By: ___________________________
       «Name 1»





2